     0:19-cv-02254-BHH        Date Filed 02/23/21     Entry Number 20       Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 LaAltra M. Singletary,                 ) Civil Action No.: 0:19-2254-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This action is brought pursuant to 42 U.S.C. § 405(g), seeking judicial review of the

Commissioner of Social Security’s (“Commissioner”) final decision, which denied Plaintiff

LaAltra M. Singletary’s (“Plaintiff”) claims for disability insurance benefits and supplemental

security income. The record includes the report and recommendation (“Report”) of United

States Magistrate Judge Paige J. Gossett, which was made in accordance with 28 U.S.C.

§ 636 (b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C.

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision. Plaintiff filed objections to the Report, the Commissioner

filed a reply to Plaintiff’s objections, and the matter is ripe for review. See 28 U.S.C. §

636(b)(1) (providing that a party may object, in writing, to a Magistrate Judge’s Report

within 14 days after being served a copy). For the reasons stated below, the Court adopts

the Magistrate Judge’s Report and affirms the Commissioner’s final decision denying

benefits.

                                      BACKGROUND

       Plaintiff filed for disability insurance benefits and supplemental security income in

July and August of 2016, alleging disability beginning on July 31, 2015. The applications
      0:19-cv-02254-BHH       Date Filed 02/23/21     Entry Number 20      Page 2 of 8




were denied initially and upon reconsideration. Plaintiff requested a hearing before an

administrative law judge (“ALJ”), which was held on December 28, 2018.

       On February 12, 2019, the ALJ issued a decision denying Plaintiff’s claim. The

Appeals Council denied Plaintiff’s request for review, thereby rendering the ALJ’s decision

the Commissioner’s final decision for purposes of judicial review. Plaintiff filed this action

seeking judicial review on August 12, 2019.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.



                                              2
     0:19-cv-02254-BHH        Date Filed 02/23/21     Entry Number 20      Page 3 of 8




Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer


                                              3
     0:19-cv-02254-BHH        Date Filed 02/23/21     Entry Number 20      Page 4 of 8




       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since her alleged onset date, July 31, 2015. Next, the ALJ determined that Plaintiff

has the following severe impairments: status post multiple fractures and surgical repairs

of the lower extremities, diabetes mellitus, obesity, affective disorder, and post-traumatic

stress disorder. The ALJ found that Plaintiff does not have an impairment or combination

of impairments that meet or medically equal the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. With regard to Plaintiff’s residual functional

capacity (“RFC”), the ALJ found that Plaintiff could perform sedentary work as defined in

20 C.F.R. §§ 404.1567(a) except that: Plaintiff cannot operate foot controls with the right

lower extremity; Plaintiff can never climb ladders, ropes, or scaffolds; Plaintiff can

occasionally climb ramps and stairs, balance, and stoop; Plaintiff cannot kneel, crouch, and

crawl; Plaintiff cannot have concentrated exposure to vibration or hazards, such as

unprotected heights or dangerous moving machinery; Plaintiff can perform simple routine


                                              4
      0:19-cv-02254-BHH         Date Filed 02/23/21    Entry Number 20       Page 5 of 8




tasks in an environment that does not involve assembly line pace; Plaintiff’s time off task

can be accommodated by normal breaks; Plaintiff can have occasional interaction with

supervisors, coworkers, and the public; and Plaintiff can tolerate few changes in the routine

work setting. The ALJ found that Plaintiff is unable to perform any past relevant work but

that, considering her age, education, work experience, and residual functional capacity,

jobs exist in significant numbers in the national economy that Plaintiff can perform. Thus,

the ALJ found that Plaintiff has not been under a disability from July 31, 2015, through the

date of the decision.

II.    The Court’s Review

       In this action, Plaintiff asserts that the ALJ did not explain his findings regarding

Plaintiff’s residual functional capacity (“RFC”), as required by Social Security Ruling 96-8p,

and that the ALJ failed to properly assess medical source opinion evidence.

       The Magistrate Judge carefully considered Plaintiff’s arguments and determined that

the ALJ provided a logical bridge between the evidence and the RFC findings regarding

Plaintiff’s limitation to occasional interaction with supervisors, coworkers, and the public.

Likewise, the Magistrate Judge found no error in the ALJ’s treatment of Plaintiff’s use of a

cane or Plaintiff’s other standing or walking limitations in the RFC findings. As to the ALJ’s

evaluation of opinion evidence from consultative examiner, Dr. David N. Holt, the

Magistrate Judge determined that although the ALJ could have been more explicit about

which portions of Dr. Holt’s opinion were unsupported or entitled to little weight, any error

was harmless and Plaintiff failed to show that a remand was necessary for further

explanation of this evidence.

       In her objections to the Magistrate Judge’s Report, Plaintiff first essentially reasserts

                                               5
      0:19-cv-02254-BHH        Date Filed 02/23/21    Entry Number 20       Page 6 of 8




her argument that the ALJ failed to adequately explain how the evidence supports the

RFC’s limitation to occasional interaction with supervisors, coworkers, and the public.

Plaintiff asserts that the evidence shows that she did not interact with others regularly and

that the ALJ failed to adequately consider the evidence showing more moderate social

interaction limitations.

       After review, the Court finds no merit to Plaintiff’s objection and agrees with the

Magistrate Judge that the ALJ provided a logical bridge between the evidence and

Plaintiff’s social interaction limitations.   As the Magistrate Judge explained, the ALJ

acknowledged Plaintiff’s testimony that it is difficult for her to be around people and the

records describing Plaintiff as tearful and emotional, but the ALJ also considered records

showing that Plaintiff interacted with others one-on-one, spent time with family, and spent

time talking to others. The ALJ explained that Plaintiff functions in public, shops in stores,

attends her daughter’s extracurricular activities, goes to the gym, and goes to the park.

After reviewing the record and the ALJ’s decision, the Court agrees with the Magistrate

Judge that it is clear how the ALJ arrived at his conclusions, and the Court finds that

substantial evidence supports the ALJ’s findings regarding Plaintiff’s limitation to occasional

interaction with supervisors, coworkers, and the public.

       Next, Plaintiff objects to the Magistrate Judge’s treatment of her argument regarding

her need for a cane. Plaintiff asserts that her argument is that the ALJ improperly

determined that she did not need a cane for longer than 12 months, asserting that there is

no indication that Plaintiff stopped using a cane after physical therapy on July 5, 2016.

Plaintiff asserts that the records show she was still using a cane in December of 2016, and

Plaintiff asserts that the Magistrate Judge failed to consider her argument that she needed

                                               6
       0:19-cv-02254-BHH        Date Filed 02/23/21      Entry Number 20       Page 7 of 8




a cane for longer than twelve months.

        After consideration, the Court disagrees with Plaintiff’s assessment of the Magistrate

Judge’s Report.      The Magistrate Judge specifically outlined the ALJ’s observations

regarding Plaintiff’s use of a cane, including his explanation that he did not provide for use

of a cane in her RFC because she “was able to demonstrate ambulation with no assistive

device needed less than one year from the alleged onset date,” at which point she was no

longer using her cane for short and medium distances, and because the notes from treating

providers did not mention the use of a cane in 2017 or 2018. The Court agrees with the

Magistrate Judge that the ALJ specifically considered many of the same records that

Plaintiff argues show more dependency on a cane, and that Plaintiff is essentially asking

the Court to reweigh the evidence that the ALJ already carefully weighed. In all, the Court

finds that substantial evidence supports the ALJ’s treatment of Plaintiff’s use of a cane and

his findings that Plaintiff can perform the minimal standing and walking requirements of

sedentary work. Accordingly, Plaintiff’s objection is overruled.

        Finally, Plaintiff objects to the Magistrate Judge’s findings as to the ALJ’s treatment

of Dr. Holt’s opinion. Specifically, Plaintiff argues that the ALJ failed to explicitly state which

aspects of Dr. Holt’s opinion were unsupported or entitled to little weight, and that this

requires remand because Dr. Holt’s opinion supported additional limitations in Plaintiff’s

RFC.

        In her Report, the Magistrate Judge thoroughly outlined the ALJ’s treatment of Dr.

Holt’s examination and findings and ultimately agreed with Plaintiff that the ALJ failed to

explicitly state which aspects of Dr. Holt’s opinion were unsupported or entitled to little

weight; however, the Magistrate Judge ultimately agreed with the Commissioner that Dr.

                                                7
     0:19-cv-02254-BHH        Date Filed 02/23/21     Entry Number 20      Page 8 of 8




Holt’s opinion does not appear to support any additional limitations in Plaintiff’s RFC. After

review, the Court agrees with the Magistrate Judge and finds no merit to Plaintiff’s

conclusory assertions otherwise. In other words, the Court finds that the Magistrate Judge

adequately considered Plaintiff’s argument, and the Court agrees with the Magistrate Judge

that even though the ALJ could have been more explicit in stating which portions of Dr.

Holt’s opinion were unsupported, the ALJ’s treatment of Dr. Holt’s opinion evidence is not

“confusing” and does not require remand for further evaluation and explanation.

Accordingly, Plaintiff’s objection is overruled.

                                       CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

15) is adopted and specifically incorporated herein; Plaintiff’s objections (ECF No. 16) are

overruled; and the Commissioner’s final decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

February 23, 2021
Charleston, South Carolina




                                              8
